Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Appellant argued in this court that his rights under the Constitution of the United States were violated in that he had not knowingly waived his rights in the course of police interrogation; that the statement by police that the court *514would assign a lawyer before further questioning did not afford proper advice as to the right to counsel, and that continuance of interrogation after request for counsel violated his rights under the Fifth and Sixth Amendments. This court considered these arguments and held that defendant’s rights were not violated. [See 28 N Y 2d 784.]